Citation Nr: 0805298	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include depression and anxiety.  

2. Entitlement to service connection for a heart disease.  

3. Entitlement to service connection for hepatitis C.  

4. Entitlement to service connection for Tourette's syndrome.  

5. Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 6, 1979, to June 5, 1979, and from April 8, 1980 to May 
29, 1980.  The veteran's discharge in May 1980 was due to 
misconduct (fraudulent entry).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2005 and October 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The claim of service connection for a psychiatric disorder to 
include depression and anxiety is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Heart disease, angina, was not affirmatively shown to have 
had onset during service; and there is no competent medical 
evidence that heart disease, angina, first diagnosed after 
service, is related to a disease, an injury, or an event of 
service origin.  

2. Hepatitis C was not affirmatively shown to have had onset 
during service; and there is no competent medical evidence 
that hepatitis C, first diagnosed after service, is related 
to a disease, an injury, or an event of service origin. 

3. Tourette's syndrome, was not affirmatively shown to have 
had onset during service; and there is no competent medical 
evidence that Tourette's syndrome, first diagnosed after 
service, is related to a disease, an injury, or an event of 
service origin. 

4. The veteran served during peacetime and did not engage in 
combat, and post-traumatic stress disorder due to an in-
service stressor is not currently shown.  

CONCLUSIONS OF LAW

1. Heart disease, angina, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).

2. Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

3. Tourette's syndrome was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

4. Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004, in December 2005, and in 
March 2006.  The veteran was notified of the type of evidence 
necessary to substantiate the claims of service connection, 
namely, evidence of a current disability; evidence of an 
injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit any evidence in his 
possession that pertained to the claims.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice, pertaining to the 
effective date of the claim of service connection for a 
psychiatric disorder to include depression and anxiety, came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in August 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, and private medical records 
identified by the veteran, including those from the Texas 
Department of Criminal Justice.  The veteran has not 
identified any other pertinent evidence for the RO to obtain 
on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection and further development in this 
respect is not required because there is no record of heart 
disease, hepatitis C, Tourette's syndrome, or post-traumatic 
stress disorder, or complaints relative thereto, during 
service.  Also, there is no current diagnosis of post-
traumatic stress disorder, which is related to an in-service 
stressor.   Under these circumstances, a medical examination 
or medical opinion is not required for each of the claims 
under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  



Analysis

Heart Disease 

The veteran asserts that his heart problem is the result of 
years of substance abuse due to a traumatic event during 
service.  

The service medical records do not show any complaint, 
finding, history, treatment, or diagnosis of heart disease to 
include angina or chest pain.  On the basis of the service 
medical records, heart disease to include angina was not 
affirmatively shown during service.  38 U.S.C.A. § 1131; 38 
C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that heart disease to include angina 
was noted or observed during service, the principles of 
service connection pertaining to continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997). 

After service, records of the Texas Department of Criminal 
Justice show that in 2005 and 2006 the veteran was on 
medication for angina or chest pain.  Considering this 
evidence in the context of service connection based on the 
initial documentation of heart disease to include angina 
after service under 38 C.F.R. § 3.303(d), there is no 
competent medical evidence of an association or link between 
heart disease to include angina and an established disease, 
injury, or event of service origin.

As for the veteran's statements, relating his current heart 
disease to service, although the veteran is competent to 
describe symptoms of chest pains, where as here, the 
questions involve a medical diagnosis or medical causation, 
competent medical evidence is required to substantiate the 
claim because the veteran as a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, heart disease to include angina is not 
a condition under case law, where lay observation has been 
found to be competent.  Therefore the determination as to the 
diagnosis of the disability is medical in nature, that is, 
not capable of lay observation. 

Where as here, the medical diagnosis of heart disease to 
include angina is not capable of lay observation, the 
veteran's statements as a lay person is not competent 
evidence on the questions of a medical diagnosis or on 
medical causation.

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Hepatitis C

The veteran asserts that hepatitis C is the result of years 
of substance abuse due to a traumatic event during service.  
In a statement in April 2006, the veteran stated in the 
summer of 1979, after his discharge from service, he engaged 
in intravenous drug use in an attempt to escape from the 
pain, shame, and failure that arose from a traumatic incident 
in service.  

The service medical records do not document hepatitis C 
during service.  However, as hepatitis C is a viral disease 
that may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.  After 
service medical, VA records show that in January 2006 
laboratory findings were positive for hepatitis C.  Private 
records dated in February 2006 note that the veteran had a 
new diagnosis of hepatitis C.  

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Unsterilized needles, which might 
be used in intravenous drug use, are also recognized as risk 
factors for hepatitis C. 

As for the contraction of hepatitis C through intravenous 
drug use, service connection may not be established on a 
direct basis for a disease or injury the result of the abuse 
of illegal drugs.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. § 
3.301(a).  

Where as here, the question is one of medical causation, 
competent medical evidence is required to substantiate the 
claim because the veteran as a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the 
veteran's statements, pertaining to the question of the cause 
of hepatitis C, are not competent evidence.

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable competent medical evidence to support 
the claim, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Tourette's Syndrome

The veteran asserts that he has Tourette's syndrome, or a tic 
syndrome, that is attributable to service.  In a statement in 
July 2007, the veteran claimed that Tourette's syndrome had 
its onset with a head injury during service when he fell down 
stairs and he was left in a state of confusion.  He maintains 
that he was never given a proper diagnosis during service.  

The service medical records do not show any complaint, 
finding, history, treatment, or diagnosis of Tourette's 
syndrome.  In April 1979 and in May 1979, it was noted that 
the veteran had acted irrationally and lost self-control by 
going into a fit, swinging wildly, and having no 
comprehension of what was happening around him.  He was noted 
to have a nervous condition and that he had several outbursts 
or seizures for which he claimed no memory.  In April 1980, 
the veteran fell down some stairs, and the diagnosis was 
acute low back pain.  There was no complaint or finding of a 
head injury.  In May 1980, the veteran complained of shooting 
pains in the back of the head, and the assessment was 
possible stress.  

After service, VA medical records show that in January 2005 
the veteran had some physical twitching movements of the 
upper torso and head, which he stated that he had had since 
he was a child and which were worsen when he was stressed.  

Records of the Texas Department of Criminal Justice disclose 
that in January 2006 the veteran was diagnosed with a severe 
tic disorder and in June 2006 Tourette's syndrome was 
diagnosed. 

On the basis of the service medical records, Tourette's 
syndrome was not affirmatively shown during service.  38 
U.S.C.A. § 1131; 38 C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that Tourette's syndrome was noted or 
observed during service, the principles of service connection 
pertaining to continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997). 

After service, Tourette's syndrome was first shown in 2006.  
Considering this evidence in the context of service 
connection based on the initial documentation after service 
under 38 C.F.R. § 3.303(d), there is no competent medical 
evidence of an association or link between Tourette's 
syndrome and an established disease, injury, or event of 
service origin.

As for the veteran's statements, relating Tourette's syndrome 
to service, although the veteran is competent to describe 
symptoms, where as here, the questions involve a medical 
diagnosis or medical causation, competent medical evidence is 
required to substantiate the claim because the veteran as a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372, (Fed. Cir. 2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, Tourette's syndrome is not a condition 
under case law, where lay observation has been found to be 
competent.  Therefore the determination as to the diagnosis 
of Tourette's syndrome is medical in nature, that is, not 
capable of lay observation. 

Where as here, the medical diagnosis of Tourette's syndrome 
is not capable of lay observation, the veteran's statements 
as a lay person is not competent evidence on the questions of 
a medical diagnosis or on medical causation.

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Post-traumatic Stress Disorder

The veteran claims that he currently has post-traumatic 
stress disorder related to an incident during basic training 
when he was sexually assaulted by two other servicemen.  He 
alleges that he was assaulted on April 29, 1979, and that he 
thereafter "gave up on life" and had mental health problems 
ever since.  

Service personnel records show that the veteran served on 
active duty from April 6, 1979, to June 5, 1979.  He also 
served from April 8, 1980, to May 29, 1980, but this period 
of service was deemed to be unlawful due to fraudulent entry.  
Service medical records do not show any complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder.  The records do show that the veteran was referred 
to Mental Hygiene after being taken to the hospital for 
medication to alleviate nervous system pain.  Service 
personnel records also indicate that beginning on April 13, 
1979, the veteran began to display abnormal behavior.  
Various incidents were recorded on April 18, April 21, and 
April 28.  On April 28, he attempted suicide.  On April 30, 
1979, he was absent without leave, and he returned on May 23, 
1979. 

After service, VA medical records disclose that in August 
2004 the veteran had a positive screen for post-traumatic 
stress disorder with a comment about childhood sexual trauma, 
but there was no diagnosis made of post-traumatic stress 
disorder.  In December 2004, the assessment was to rule out 
post-traumatic stress disorder.  

Records of the Texas Department of Criminal Justice disclose 
that in June 2005 the veteran stated that he was being 
treated for post-traumatic stress disorder by VA.  He stated 
that in 1979 during service he witnessed an explosion that 
still haunted him.  The diagnosis was post-traumatic stress 
disorder.  

As for the diagnosis of post-traumatic stress disorder based 
on the history of treatment by VA for post-traumatic stress 
disorder and the haunting image of an explosion noted in the 
records of the Texas Department of Criminal Justice, a bare 
description of history is not transformed into medical 
evidence merely because it was recorded by a medical 
professional.  There is nothing in the language of the 
statement that suggests that any medico-evidentiary value was 
added to the history in the context of the question of a 
medical diagnosis through the medical expertise of the 
physician.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The record shows that post-traumatic stress disorder had not 
been diagnosed by VA and there was no credible supporting 
evidence of an in-service stressor relating to an explosion 
during service. 

Where a determination, as here, is made that the veteran did 
not serve in combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).



To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder as by regulation 
such a diagnosis requires medical evidence diagnosing the 
condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the absence of medical evidence of a current diagnosis of 
post-traumatic stress disorder, related to an in-service 
stressor, there is no valid claim for service connection. 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding, and as there is no competent medical 
evidence of a current diagnosis of post-traumatic stress 
disorder, related to an in-service stressor, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for heart disease to include angina is 
denied.  

Service connection for hepatitis C is denied.  

Service connection for Tourette's syndrome is denied.  

Service connection for post-traumatic stress disorder is 
denied.  




REMAND

On the claim of service connection for a psychiatric disorder 
to include depression and anxiety, service records show that 
the veteran exhibited irrational behavior and was taken to 
the hospital for medication to relieve nervous system pain.  
In April 1979, the veteran was exhibiting signs of social and 
emotional maladjustment to the military.  In May 1979, the 
veteran's basic training had been suspended by an Army 
psychiatrist due to the veteran's inability to cope with the 
emotional stress of the training.  

After service, VA and private medical records show that since 
2004 the veteran has been diagnosed with various mental 
disorders to include mood disorder, depression with psychotic 
features, and depressive disorder with borderline psychotic 
symptoms.  In November 2004, VA records included a history of 
mental illness with anxiety and depression in 1975 or 1976.  

Under the duty to assist, 38 C.F.R. § 3.159, the Board 
determines that additional evidentiary development is 
necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify or to 
submit the records of treatment for mental 
illness in 1975 or 1976. 

2. Request the veteran's in-patient 
records from the Ireland Community 
Hospital to include the Community Mental 
Health Activity for Company A, 19th 
Battalion, 4th Training Brigade, U.S. Army 
Armor Center, at Fort Knox, Kentucky for 
treatment in April 1979 and in conjunction 
with the Trainee Discharge Program. 



3. Schedule the veteran for a VA 
examination by a psychiatrist to determine 
whether it is at least as likely as not 
that any current psychiatric disorder, if 
any, is related to the veteran's social 
and emotional maladjustment during 
service, which began after about eight 
days of service.  The claims folder must 
be made available to the examiner for 
review.  

The examiner is also asked to comment on 
the clinical significance of the in-
service and post-service history that the 
veteran had mental health problems before 
service in the context of whether there is 
sufficient factual evidence to support a 
well-reasoned conclusion that the veteran 
had a pre-existing psychiatric disorder or 
personality disorder before service.  And, 
if so, did the pre-existing psychiatric 
disorder permanently increase in severity 
beyond the natural progression of the 
condition during service, that is, a 
worsening of the underlying condition as 
contrasted with a worsening of symptoms, 
considering accepted medical principles 
pertaining to the history, manifestation, 
clinical course, and character of the pre-
existing condition?

Also in formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of one 
conclusion as it is to find against the 
same conclusion.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state.  






2. After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


